Title: Continental Congress Report on Reduction of Expenses in the War Department, 7 April 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] April 7, 1783

The Committee appointed to consider and report such eoconomical measures as may be proper and necessary beg leave to report the following. Resolve
That the Secretary at war in concert with the Commander in Chief be directed to consider and report to Congress as speedily as may be such measures as it will be proper to take in the present juncture for reducing the expences of The United States in the war department.
 